Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/803378     Attorney's Docket #: 110971-9411.US01
Filing Date: 2/27/2020; claimed foreign priority to 2/28/2019
					
Applicant: Robert Faul
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election of Group I (claims 1-16), filed 8/17/2021, has been acknowledged.

	This application contains claims 17 and 18 drawn to an invention non-elected without traverse are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 and 5/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: On page 4, line 6 in the original specification states “dividing same from the environment.”  It is unclear what that quoted expression means and it looks like it could have been a bad English machine translation that needs to be corrected.
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
  	The phrase “The invention relates to” should be deleted.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “…a plurality of package terminal pad arranged on a package terminal side and …” (emphasis added).   The question with this limitation is: a package terminal side of what?   The Examiner has assumed “a package terminal side of the foil substrate.”  
Claim 1 further recites “…the casting compound enclosing the plurality of package terminal pads and covering the at least one electronic device and dividing said from the environment,…”.   The underlined portion of the quoted limitation is not understood and appears to be a bad English machine translation if any was done.  Otherwise, it is incomprehensible and the Examiner has ignored it since he cannot make any sense out of it.
Claim 4 recites “the electrically conductive layer is arranged over the entire area on that side of the foil substrate facing the electronic device and forms a ground-signal-ground configuration relative to the electrically conducting portions” (emphasis added).  This limitation is found undescriptive of the invention because for the electrically conductive layer to cover the entire area of the foil substrate facing the electronic device, it must be a single piece of layer, but that is not the case since it is patterned to leave gaps (or electrical isolation spaces) between the high frequency signal carrying portions and the ground portions. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor (or for application substrate to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 1 further recites “wherein the electronic device is electrically contactable from that side of the foil substrate” (emphasis added).  The underlined portion is found ambiguous as it is unclear what the “that side” is referring back to.  The Examiner has assumed “wherein the electronic device is electrically contactable from the package terminal side if the foil substrate.”
	Claim 4 also recites “on from that side of the foil substrate” which is also ambiguous as explained above and the Examiner has assumed “on the package terminal side of the foil substrate”.
	Claim 4 further recites “the entire area”.  There is a lack of antecedent basis for this limitation in the claim.
	Claim 7 recites “the first and second package pads.”  There is a lack of antecedent basis for this limitation in the claim.
	Any of claims 1-16 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically rejected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-13 and 15, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitobe Kazuhiko et al. (JP H09148484).
In regards to claim 1, Mitobe Kazuhiko et al. (figures 1-12)  specifically figure 12 a foil-based package 25, comprising: at least one foil substrate 24 comprising an electrically conductive layer 31 arranged thereon, at least one electronic device 21 comprising a device terminal side comprising at least one device terminal pad 44, wherein the electronic device 21 is mounted on the electrically conductive layer 31 with no bond wire (see figure 12; shows a flip-chip device) in flip-chip mounting technology so that the device terminal side of the electronic device 21 is arranged opposite the electrically conductive layer 31, a plurality of package terminal pads 30 arranged on a package terminal side, for electrically contacting the package 25, wherein at least one package terminal pad 30 is in contact with the electrically conductive layer 31 so that the result is a signal path between the at least one package terminal pad 30 and the electrically conductive layer 31 and the at least one device terminal pad 30 and so that the electronic device 21 is electrically contactable from that side of the foil substrate 24 facing the electronic device 21 by means of the at least one package terminal pad 30, wherein the foil substrate 24 comprises a first foil portion where the at least one package terminal pad 30 is located, and wherein the foil substrate 24 comprises a second foil portion where the electronic device 21 is arranged, wherein the first foil portion extends along a first foil plane and wherein the second foil portion extends along a second foil plane parallel to the first foil plane, wherein the first foil (wherein 38 sits) within which the at least one electronic device 21 is arranged, and a casting compound 38 arranged between the first foil portion and the second foil portion, which encloses the plurality of package terminal pads 30 at least in portions and covers the at least one electronic device 21 and divides same from the environment. 
In regards to claim 3, Mitobe Kazuhiko et al. show wherein the first foil portion and the second foil portion of the foil substrate and a connective portion of the foil substrate 24, connecting the first and second foil portions, comprise an essentially constant layer thickness, or wherein the first foil portion and the second foil portion each comprise different layer thicknesses. 
In regards to claim 4, Mitobe Kazuhiko et al. show wherein the recess, when viewed from the electronic device 21, extends in a direction towards the foil substrate 24 so that the result is a three-dimensional indentation on that side of the foil substrate facing the electronic device 21, the electronic device 21 being arranged in said indentation. 
In regards to claim 5, Mitobe Kazuhiko et al. show wherein the electronic device 21 comprises a device surface arranged opposite the device terminal side, wherein the device surface is arranged at or below a level defined by a package terminal-side contact area of the at least one package terminal pad 30. 
In regards to claim 6, Mitobe Kazuhiko et al. show wherein the at least one package terminal pad 30 comprises a terminal area facing away from the foil substrate 24, and wherein the casting compound 38 is configured to compensate a difference in height .DELTA.H between the terminal area of the at least one package terminal pad 30 arranged in the first foil portion and the electronic device 21 arranged in the second foil portion. 
38 is flush with the terminal area of the at least one package terminal pad 30 or is flush with a respective plurality of terminal areas of the plurality of package terminal pads 30. 
In regards to claim 8, Mitobe Kazuhiko et al. show wherein a barrier coating for protection against humidity or against electromagnetic radiation is arranged on a side of the foil substrate 24 facing away from the electronic device 21. 
In regards to claim 9, Mitobe Kazuhiko et al. show wherein a material layer is arranged on that side of the foil substrate 24 facing away from the electronic device, the material layer comprising a first side facing that side of the foil substrate 24 facing away from the electronic device 21, and the material layer comprising a second side facing away from that side of the foil substrate 24 facing away from the electronic device 21, and the second side of the material layer comprising a planar surface. 
In regards to claim 10, Mitobe Kazuhiko et al. show the foil-based package comprising an opening 27 extending completely through the foil substrate 24 to the electronic device 21 so that the electronic device 21 can be brought into contact with an environment through this opening, at least in portions. 
In regards to claim 11, Mitobe Kazuhiko et al. show wherein the electronic device 21 comprises a sensor portion configured to provide a sensor functionality based on contacting to a medium present in the environment, wherein the opening exposes at least the sensor portion so that the sensor portion can be brought into contact with the medium present in the environment through this opening 27. 
In regards to claim 12, Mitobe Kazuhiko et al. show wherein the opening 27 is arranged on a side of the foil-based package opposite the package terminal side. 
In regards to claim 13, Mitobe Kazuhiko et al. show wherein a material layer is arranged at lateral side walls of the opening 27 extending through the foil substrate 24. 
. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 14 and 16, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mitobe Kazuhiko et al. (JP H09148484).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Mitobe Kazuhiko et al.’s chip to have provided chip to have a thickness of 50 microns or mless (or provided the wiring layers and ground layers to have a thickness of 1-10 microns) in orde to minimize the thickness of the module for miniaturization propose (see MEPM 2144.I&11).
In regards to claim 14, Mitobe Kazuhiko et al.  does not explicitly discloses the foil-based package being flexible so that the foil-based package is bendable with no destruction caused, and in particular with no damage to the electronic device, wherein a bending radius RB is greater than a thickness D.sub.P of the foil-based package by at least 100 times.   However, and noting from MPEP 2141/03 that “A person of ordinary skill in the art is also a person of ordinary creativity, “not an automation” and that a “hypothetical“ person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art, it would have been obvious to one skilled in the art before the effective filling date of the invention to have provided, and this for flexible substrate, the foil-based package being flexible so that the foil-based package is bendable with no destruction caused and, in particular, with no damage to the electronic device, wherein a bending radius R(sub B) us greater than a thickness of the foil based package by at least 100 times.
In regards to claim 16, Mitobe Kazuhiko et al. does not explicitly discloses the plurality of package terminal pads 30 is spaced apart laterally from the electronic device 21, and wherein the individual package terminal pads from the plurality of package terminal pads 30 are arranged in the sense of a dual-in-line configuration along precisely two rows, wherein the precisely two rows are arranged along two opposite sides of the electronic device laterally encircling the electronic device. However, and noting from MPEP 2141/03 that “A person of ordinary skill in the art is also a person of ordinary creativity, “not an automation” and that a “hypothetical“ person having ordinary skill in the art to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art, it would have been obvious to one skilled in the art before the effective filling date of the invention to have provided, and this being arranged in the sense of a dual-in-line configuration along precisely two rows, wherein the precisely two rows are arranged along two opposite sides of the electronic device laterally encircling the electronic device
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










12/4/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826